           Case 2:19-cv-01976-SGC Document 5 Filed 01/21/20 Page 1 of 6                   FILED
                                                                                 2020 Jan-21 AM 10:02
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA




                     UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF ALABAMA
                         BIRMINGHAM DIVISION

CRYSTAL PETTWAY                 )
                                )
           Plaintiff(s),        ) CASE NO. 2:19-CV-01976-SGC
                                )
v.                              )
                                )
ADVANCED CAPITAL SOLUTIONS, and )
DOES 1-1-, inclusive,           )
                                )
           Defendants.          )

  DEFENDANT ADVANCED CAPITAL SOLUTIONS, INC.’S ANSWER

      Defendant Advanced Capital Solutions, Inc. (“Defendant”), by and through

its undersigned attorneys, answering the Complaint, on information and belief:

      1.      The allegations in Paragraph 1 constitute conclusions of law, to which

no response is required. To the extent that a response is required, Defendant denies

each and every allegation in Paragraph 1.

      2.      The allegations in Paragraph 2 constitute conclusions of law, to which

no response is required. To the extent that a response is required, Defendant denies

each and every allegation in Paragraph 2.




                                            1
           Case 2:19-cv-01976-SGC Document 5 Filed 01/21/20 Page 2 of 6



      3.      The allegations in Paragraph 3 constitute conclusions of law, to which

no response is required. To the extent that a response is required, Defendant denies

each and every allegation in Paragraph 3.

      4.      Defendant lacks knowledge or information sufficient to form a belief

as to the allegations contained in Paragraph 4, and therefore denies same.

      5.      With regard to paragraph 5, Defendant admits only that it is an Ohio

corporation with an address of 5553 Whipple Avenue NW, North Canton, Ohio

44720. The remaining allegations in Paragraph 5 constitute conclusions of law, to

which no response is required. To the extent that a response is required, Defendant

denies each and every remaining allegation in Paragraph 5.

      6.      Defendant lacks knowledge or information sufficient to form a belief

as to the allegations contained in Paragraph 6, and therefore denies same.

      7.      Defendant lacks knowledge or information sufficient to form a belief

as to the allegations contained in Paragraph 7, and therefore denies same.

      8.      Admits the allegations in Paragraph 8.

      9.      The allegations in Paragraph 9 constitute conclusions of law, to which

no response is required. To the extent that a response is required, Defendant denies

each and every allegation in Paragraph 9.




                                            2
        Case 2:19-cv-01976-SGC Document 5 Filed 01/21/20 Page 3 of 6



      10.    The allegations in Paragraph 10 constitute conclusions of law, to

which no response is required. To the extent that a response is required, Defendant

denies each and every allegation in Paragraph 10.

      11.    The allegations in Paragraph 11 constitute conclusions of law, to

which no response is required. To the extent that a response is required, Defendant

denies each and every allegation in Paragraph 11.

      12.    Denies each and every allegation in Paragraph 12.

      13.    Denies each and every allegation in Paragraph 13.

      14.    Denies each and every allegation in Paragraph 14.

      15.    Denies each and every allegation in Paragraph 15.

      16.    Denies each and every allegation in Paragraph 16.

      17.    Denies each and every allegation in Paragraph 17.

      18.    Denies each and every allegation in Paragraph 18.

      19.    With respect to Paragraph 19, Defendant repeats and realleges its

answer to the allegations set forth in all of its responsive Paragraphs as if same

were fully set forth at Paragraph 19.

      20.    Denies each and every allegation in Paragraph 20.

      21.    Denies each and every allegation in Paragraph 21.

      22.    Denies each and every allegation in Paragraph 22.

      23.    Denies each and every allegation in Paragraph 23.
                                         3
         Case 2:19-cv-01976-SGC Document 5 Filed 01/21/20 Page 4 of 6



      24.    Denies each and every allegation in Paragraph 24.

      25.    Denies each and every allegation in Paragraph 25.

      26.    Denies each and every allegation in Paragraph 26.

      27.    With respect to Paragraph 27, Defendant repeats and realleges its

answer to the allegations set forth in all of its responsive Paragraphs as if same

were fully set forth at Paragraph 27.

      28.    Denies each and every allegation in Paragraph 28.

      29.    Denies each and every allegation in Paragraph 29.

                       FIRST AFFIRMATIVE DEFENSE

      30.    Plaintiff has failed to state a cause of action under the FDCPA or

Alabama Deceptive Trade Practices Act.

                     SECOND AFFIRMATIVE DEFENSE

      31.    Plaintiff’s claims may be precluded, in whole or part, to the extent

Plaintiff’s damages, if any, were caused by Plaintiff’s own acts and/or omissions.

                       THIRD AFFIRMATIVE DEFENSE

      32.    Plaintiff’s claims may be precluded, in whole or part, to the extent

Plaintiff’s damages, if any, were caused by third parties over whom Defendant had

no control or authority.




                                         4
          Case 2:19-cv-01976-SGC Document 5 Filed 01/21/20 Page 5 of 6



                       FOURTH AFFIRMATIVE DEFENSE

      33.    To the extent Defendant’s actions violated the law, such actions were

the result of a bona fide error notwithstanding reasonable procedures designed to

avoid such error(s).

                       FIFTH AFFIRMATIVE DEFENSE

      34.    Plaintiff has failed to state a cause of action under the FCCPA as she

has failed to allege knowledge or intent on the party of Defendant.

      WHEREFORE, Defendant Advanced Capital Solutions, Inc. respectfully

demands judgment against the Plaintiff dismissing the Complaint in its entirety

together for such other, further or different relief, not inconsistent herewith, as may

be just, equitable and proper, together with the attorneys’ fees and costs of this

action.

DATED: January 21, 2020

                                        CLOUD WILLIS & ELLIS LLC

                                        By: /s/ William A. Ellis
                                        William A. Ellis (ASB-8034-I61E)
                                        Attorney for Defendant
                                        Advanced Capital Solutions, Inc
OF COUNSEL:
Cloud Willis & Ellis, LLC
3928 Montclair Road, Suite 227
Birmingham, AL 35213
(205) 322-6060


                                           5
        Case 2:19-cv-01976-SGC Document 5 Filed 01/21/20 Page 6 of 6



                         CERTIFICATE OF SERVICE

The undersigned certifies that a true and correct copy of the foregoing motion was
served upon the following via PACER and/or by mailing same by United States
First Class Mail in a properly addressed envelope with adequate postage affixed
thereon to insure delivery



DATED:      January 21, 2020


                                            /s/ William A. Ellis
                                            William A. Ellis
                                            Attorney for Defendant
                                            Advanced Capital Solutions, Inc

OF COUNSEL:
Cloud Willis & Ellis, LLC
3928 Montclair Road, Suite 227
Birmingham, AL 35213
(205) 322-6060




                                        6
